PER CURIAM:*
The plaintiff brings various employment claims, including race discrimination, retaliation, and hostile work environment. In a comprehensive opinion, the district court granted defendant’s motion for summary judgment.
We have read the briefs and pertinent portions of the record and have heard the arguments of counsel. We agree with the district court that on the basis of well settled law in this circuit and in the Supreme Court, there was no adverse employment action. The judgment is AFFIRMED, essentially for the reasons given by the district court.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir R. 47.5.4.